h tgrnal revenue service appeals_office number release date date march department of the treasury employer_identification_number person to contact employee id number tel fax tax period s ended uil dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements our final_determination is you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 a as an organization described in sec_501 c of the code our adverse determination was made for the following reason s you are not primarily operated for the promotion of social welfare of the people of the community because your primary activities are the participation in a political campaign on behalf of or in opposition to a candidate for public_office you are required to file federal_income_tax retums on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate irs service_center according to the return's instructions for further instructions forms and information visit www irs gov include your employer_identification_number on au returns you file and in all correspondence with irs this letter and the proposed adverse determination_letter will be available for public inspection under code sec_6110 after deleting certain identifying information we sent you in a separate mailing notice notice of intention to disclose review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate_service t as is an independent organization within the irs tas helps taxpayers wliose problems with the irs are causing financial difficulties who have tried but have not been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance call1-s77-777-477s or for individuals who are deaf hard of hearing or have a speech disability call ttyitdd 1-s00-s29-4059 for more information go to www irs gov advocate tas assistance isn't a substitute for established irs procedures such as formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions about this letter please contact the person listed at the top of this letter thank you for your cooperation sincerely yours appeals team manager enclosure publication and or department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date may legend b date c state d political_party e year f year g officeholder h office x dollar amount y dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided in connection with your application and in your form_990 for the year e we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 c of the internal_revenue_code no for the reasons stated below facts you incorporated on b in the state of c your articles of incorporation and bylaws state that you are organized and operated exclusively for sec_501 c purposes they also state that your specific purposes are to educate the general_public on issues of public concern including climate change health care food policy and other such issues your activities consist of producing and disseminating radio television and print advertisements polling and public opinion research producing and disseminating white papers and meeting with interested business and civic leaders in c you posted many of your advertisements and white papers on your website you provided a complete list of media buys with the dates you ran the advertisements a description of the advertisements and the cost of each one you ran all advertisements statewide in e including three television one radio and one print in the period leading up to the primary_election you a so ran one television and two radio advertisements in the period leading up to the general election furthermore following the general election you ran two print advertisements about percent of the expenses for these media buys were incurred for advertisements run during the periods leading up to the primary and general elections you submitted the content of advertisements foljr of these advertisements two radio and two print include express statements to vote for g eg vote for g and c needs to re-elect g two advertisements one television and one radio identified the g expressed approval for the g's actions eg g who protects our way of life and indicated that outsiders who controlled g's primary opponent were trying to defeat g you ran the advertisements before the general election one television advertisement identified one of the candidates for public_office and his position on an issue the advertisement also told viewers to call that candidate and express opposition to his position on that issue however the candidate was not a government_official in a position to vote on that issue you aired the advertisement shortly before the primary_election two print advertisements addressed public policy issues one discussed the impact of federal regulatory actions on c's industries the other discussed the impact of tax cuts on the c's economy both advertisements instructed readers to call their congressman about these issues you ran the advertisements after the general election we were unable to view two of the television advertisements you aired one of the advertisements before the primary_election and you aired the other before the general election you identified the advertisement you aired before the general election as an independent expenditure on your complete list of media buys you described your independent expenditures as expenditures_for direct and indirect political activities on schedule c of form_990 in response to our question about your expenses for radio and television time to educate residents on key issues facing c you responded that you spent more than x dollars on media buys and media production in the year e you reported a nearly identical amount on your form_990 for e for education-media and education-production which comprised percent of your total program service expenses for e according to form_990 instructions program services are mainly those activities that further the organization's exempt purposes they do not include management and general_expenses or fundraising expenses in part iv of form_990 for e you indicated that you had engaged in direct or indirect campaign activities on behalf or in opposition to candidates for public_office on schedule c political and campaign lobbying_activities you reported that you spent y dollars on these activities in e which you described as independent expenditures in support of candidate g these independent expenditures included radio television and print advertisements which were designed to educate the citizens of c on where g stood on important social welfare issues these independent expenditures of y dollars comprised more than half of your total program service expenses for e you stated that you intend to conduct polling and public opinion research and have conducted one poll you contracted with a polling firm to survey registered likely d primary voters about issues pertinent to c voters such as agriculture policy unions and social_security issues you provided the telephone script used for the survey the script includes questions as to whether the respondent is a registered voter which primary the respondent is planning to vote in and how likely the respondent is to vote in the upcoming d primary according to the script you will terminate the survey if the respondent is not a registered voter or if the respondent does not plan to vote in the d primary the survey asked the respondent to rate the performance of the united_states congress the president and the current d h for c it asks whether the respondent is likely to vote to re-elect the current h or to vote for one of the primary challengers the survey asks the respondent to rate statements some people have given for supporting a candidate in the d primary the survey included one statement about the primary challenger without any opinion expressed the survey included two statements about g eg g voted against the cap and trade bill and each included a favorable opinion ie we need g in washington in order to protect c and g had the courage to put the people of c before the d the survey also asks the respondent to rate statements some people have given for opposing a candidate in the d primary it includes seven statements about the challenger and two statements about g statements about the challenger explain that elected officials who have worked with the challenger are supporting g that special interests are funding the challenger's campaign and that the challenger has been involved in sending u s jobs overseas statements about the g explain that g is against reform and unions and does not support the president you held meetings in years e through f where your directors met with agriculture and business leaders to discuss issues such as gaming legislation climate change tax reform immigration policy and health care implementation you did not devote any monetary resources to these discussions that your board members conducted finally you produced four white papers on the following topics climate change tax policy agriculture policy and regulatory policy none of the white papers is more than one page each describes an issue and states your position the white paper on agricultural policy states that you oppose policies that will drive agricultural production overseas the white paper on climate change describes criticisms of the cap and trade legislation you posted these documents on your website and e-mailed them to a distribution list drawn from your directors' personal and professional contact lists such lists include members of the c legislature civic leaders business executives and federal elected officials law sec_501 c of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -1 a of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements in addition the regulations provide that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office revrul_68_45 1968_1_cb_259 explains that all facts and circumstances are taken into account in determining an organization's primary activity under sec_501 c the organization's activities included the following veteran's programs assistance to needy veterans widows and orphans patriotic programs and community welfare programs such as providing and furnishing playgrounds for children and sports programs for teenagers the organization also conducted bingo_games for the general_public and the resulting income was its principal source of revenue the irs held that the fact that the bingo_games generated its principal source_of_income did not mean that the games were its primary activity taking into account all facts and circumstances the irs found that the organization's social welfare activities were its primary activities in revrul_67_368 1967_2_cb_194 the irs held that an organization which was formed to promote an enlightened electorate and whose primary activity was rating candidates for public_office was not exempt under sec_501 c because it did not promote social welfare the ruling stated that the comparative rating of candidates even on a non-partisan basis constitutes the participation or intervention on behalf of candidates favorably rated and in opposition to those less favorably rated in revrul_81_95 1981_1_cb_332 the irs considered the effect of engaging in political campaign activities on a sec_501 organization the ruling refers to five revenue rulings for other examples of what constitutes participation or intervention in political campaigns each of those rulings involves a sec_501 c organization the organization was primarily engaged in activities designed to promote social welfare in addition it conducted activities involving participation and intervention in political campaigns on behalf of or in opposition to candidates for nomination or election to public_office the ruling concluded that because the organization's primary activities promoted social welfare its lawful participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office would not adversely affect its exempt status under sec_501 c revrul_2004_6 2004_1_cb_328 analyzes six situations to determine whether the organization described in each has expended funds for a sec_527 exempt_function as a result of an advocacy communication on a public policy issue a sec_527 e exempt_function means the function of influencing or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice-presidential electors whether or not such individual or electors are selected nominated elected or appointed all the facts and circumstances must be considered when making this determination factors that tend to show that an advocacy communication on a public policy issue is for a sec_527 e exempt_function include but are not limited to the following the communication identifies a candidate for public_office the timing of the communication coincides with an electoral campaign the communication targets voters in a particular election the communication identifies that candidate's position on the public policy issue that is the subject of the communication the position of the candidate on the public policy issue has been raised as distinguishing the candidate from others in the campaign either in the communication itself or in other public communications and the communication is not part of an ongoing series of substantially_similar advocacy communications by the organization on the same issue in facts and circumstances such as those described in the six situations factors that tend to show that an advocacy communication on a public policy issue is not for a sec_527 exempt_function include but are not limited to the following the absence of anyone or more of the factors listed above the communication identifies specific_legislation or a specific event outside the control of the organization that the organization hopes to influence the timing of the communication coincides with a specific event outside the control of the organization that the organization hopes to influence such as a legislative vote or other major legislative action for example a hearing before a legislative committee on the issue that is the subject of the communication the communication identifies the candidate solely as a government_official who is in a position to act on the public policy issue in connection with the specific event such as a legislator who is eligible to vote on the legislation and the communication identifies the candidate solely in the list of key or principal sponsors of the legislation that is the subject of the communication each of the situations assumes that all payments for the described activity are from the general treasury of the organization rather than from a separate segregated fund under sec_527 the organization would continue to be exempt under sec_501 a even if the described activity is not a sec_501 c exempt activity because the organization's primary activities are described in the appropriate subparagraph of sec_501 c and all advocacy communications described also include a solicitation of contributions to the organization revrul_2007_41 2007_1_cb_1421 analyze sec_21 situations to determine whether the sec_501 c organization described in each has directly or indirectly participated in a political campaign on behalf of or in opposition to a candidate for public_office all facts and circumstances are considered when making this determination when determining whether a communication results in political campaign intervention key factors include whether the statement identifies one or more candidates for a given public_office whether the statement expresses approval or disapproval for one or more candidates' positions and or actions whether the statement is delivered close in time to the election whether the statement makes reference to voting or an election whether the issue addressed in the communication has been raised as an issue distinguishing candidates for a given office whether the communication is part of an ongoing series of communications by the organization on the same issue that are made independent of the timing of any election and whether the timing of the communication and identification of the candidate are related to a non-electoral event such as a scheduled vote on specific_legislation by an officeholder who also happens to be a candidate for public_office a communication is particularly at risk of political campaign intervention when it makes reference to candidates or voting in a specific upcoming election nevertheless the communication must still be considered in context before arriving at any conclusions additionally the ruling states that sec_501 c organizations are permitted to conduct certain voter education activities if they are carried out in a non-partisan manner on the other hand voter education or registration activities conducted in a biased manner that favors or opposes one or more candidates is political campaign intervention finally the ruling states that a web site is a form of communication if an organization posts something on its web site that favors or opposes a candidate for public_office the organization will be treated the same as if it distributed printed material oral statements or broadcasts that favored or opposed a candidate application of law an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 whether an organization's primary activities are social welfare activities is determined based on all of the facts and circumstances rev_rul the promotion of social welfare does not include direct or indirect participation or intervention in a political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 a ii all the facts and circumstances including the specific factors described in revenue rulings and are considered when detennining whether an organization claiming exemption under sec_501 c has engaged in direct or indirect participation or intervention in a political campaign on behalf of or in opposition to any candidate for public_office see revrul_81_95 citing sec_501 rulings as examples of political campaign intervention for sec_501 c purposes you produced and disseminated advertisements conducted polling met with interested business and civic leaders and disseminated white papers advertisements according to your reporting on form_990 and representations on your application_for exemption your advertisement expenses comprised a majority of your program services expenses you described your expenditures_for political campaign activities reported on form_990 schedule c political and campaign lobbying_activities as expenses for radio television and print advertisements n you aired most of your advertisements which you produced and distributed through television radio print and the internet during an election campaign the advertisements that we viewed identified candidates and made positive or negative statements about candidates for public_office these advertisements were not part of an ongoing series of substantially_similar advocacy communications on the same issue some advertisements contained express statements to vote for a specific candidate all of these advertisements constitute direct or indirect participation or intervention in a political campaign on behalf of or in opposition to any candidate for public_office you aired the two television advertisements we were unable to view in the periods leading up to the primary and general elections you identified one of these advertisements as an independent expenditure in your application materials and you reported your independent expenditures as expenditures_for direct and indirect political activities and independent expenditures in support of g on schedule c of form_990 we cannot conclude that these two advertisements promoted social welfare within the meaning of sec_501 c polling you stated that you were conducting public opinion polling about issues pertinent to c voters such as agriculture policy unions and social_security issues your poll included questions on these and other issues you framed many questions in terms of statements that support or oppose a candidate the poll included more statements to support g than to support g's challenger and many more reasons to oppose the challenger than to oppose g the balance of positive and negative messages resulted in a poll that was biased in favor of g considering all the facts and circumstances we have concluded that your polling activities support or oppose the election of a candidate for public_office meetings the limited information you submitted regarding your meetings with various agriculture and business leaders does not establish that these activities promoted social welfare by your description these activities constituted a small portion of your time and resources white papers the white papers you provided are no more than one page of those four white papers your paper on cap and trade policy corresponds to one of the statements given for supporting g in your public opinion poll your paper against driving agricultural production overseas corresponds to one of the reasons given for opposing g's challenger in your public opinion poll you did not provide information as to when you disseminated these papers to your limited distribution list or when you posted them on your website we cannot conclude that producing these white papers and posting them on your website promoted social welfare within the meaning of sec_501 c conclusion based on our analysis of the information you provided in connection with your application and in your form_990 for the year e we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 c accordingly you are not exempt under sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest your protest statement must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of pe ury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
